Citation Nr: 0526162	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  04-09 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than March 31, 2003, 
for the grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law 


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from March 1975 to July 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, in which TDIU was granted effective 
March 31, 2003.  

It is noted that the Board previously denied a claim for TDIU 
by an August 1983 decision.  He thereafter again claimed 
entitlement to TDIU and, in January 1985, this claim was 
denied.  He was notified of this decision in January 1985.  
He did not appeal this decision and it too became final.    


REMAND

The Board notes that legislative changes have significantly 
altered VA's duty to assist, to include elimination of the 
requirement of submission of a "well-grounded" claim before 
the duty to assist attaches.  See Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

Here, the veteran has not been issued a VCAA letter with 
regard to the issue of entitlement to an effective date 
earlier than March 31, 2003, for the grant of TDIU.  In fact, 
a review of the claims folder revealed there is no VCAA 
notice of record.  Thus, he has not been informed of the 
evidence necessary to establish entitlement to the benefit he 
seeks.  Nor has the veteran been apprised of VA's statutory 
duty to assist the veteran under the VCAA with regard to this 
issue.  Under the circumstances, the Board has determined 
that it cannot issue a decision on the appellant's claim 
without prejudicing his right to due process under law.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board 
therefore concludes that due process considerations mandate 
that the RO must consider the appellant's claims under the 
legislative changes contained in the Veterans Claims 
Assistance Act and insure compliance with that legislation 
with respect to both the duty to assist and the duty to 
notify.  

The effective date of an award of increased compensation is 
the earliest date that it is factually ascertainable that an 
increase in disability has occurred if the claim is received 
within a year from that date; otherwise, the effective date 
is the later of the date of increase in disability or the 
date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126-
27 (1997).  A claim for a TDIU is, in essence, a claim for an 
increased rating.  Norris v. West, 12 Vet. App. 413, 420 
(1999).  A TDIU claim is an alternate way to obtain a total 
disability rating without recourse to a 100 percent 
evaluation under the rating schedule.  See Parker v. Brown, 7 
Vet. App. 116, 118 (1994).  Once the veteran files a formal 
claim for disability compensation under 38 C.F.R. § 3.151, he 
obtains the procedural benefits bestowed by 38 C.F.R. § 
3.155(c), which provides that an informal request for 
increase or reopening will be accepted as a claim.  Norris v. 
West, 12 Vet. App. at 417.  Under the provisions of 38 C.F.R. 
§ 3.157(b)(1), an informal claim for increase may be 
initiated by a report of outpatient examination or 
hospitalization by VA or the uniformed services for 
previously established service-connected disabilities.  See 
Servello v. Derwinski, 3 Vet. App. 196, 200 (1992) (holding 
that a VA examination report constituted an informal claim 
for a TDIU).  

In the veteran's notice of disagreement (NOD), it was 
indicated that he received treatment, including 
hospitalizations, from the VA Medical Center in Poplar Bluff, 
as well as at the VA Medical Center in St. Louis, at both the 
John Cochran and Jefferson Barracks Divisions.  Review of the 
claims folder reveals that records from the VA Medical Center 
in Poplar Bluff were received.  With regard to records from 
the VA Medical Center in St. Louis, the statement of the case 
(SOC), issued in March 2004, stated that there was no 
evidence of any recent treatment reports from the VA Medical 
Center in St. Louis.  However, neither a written request for 
such records, nor a negative response from the VA Medical 
Center in St. Louis, is of record.  In view of the foregoing, 
the Board has determined that the RO should request the 
veteran's medical records from that facility.  If there are 
no records at the VA Medical Center in St. Louis, the request 
should direct that this be indicated in the response.  Such a 
response should be made a part of the record.            

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159).  The RO 
is specifically directed to issue the 
veteran a letter informing him of the 
evidence necessary to establish 
entitlement to an effective date earlier 
than March 31, 2003, for the grant of 
TDIU, as well as informing the veteran of 
VA's statutory duty to assist the veteran 
under the VCAA.  In this regard, the RO 
should also ensure compliance with VA's 
obligations under the VCAA as interpreted 
by Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

2.  Obtain the veteran's records from the 
VA Medical Center in St. Louis, to 
include records from both the John 
Cochran and Jefferson Barracks Divisions.  
If the request results in a negative 
response, such should be indicated and 
made a part of the record.    

3.  Readjudicate the claim and, 
thereafter, if the claim on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

